January 04, 2022.
Claims 1, 19 and 20 have been amended by the Applicant
Claims 1-4 and 6-21 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-4 and 6-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 1-4, 6-18 and 21): 
“A method, comprising: receiving one or more network requirements for a service; processing the one or more network requirements to determine both a first set of device requirements for a first type of hardware device and a second set of device requirements for a second type of hardware device that is different from the first type of hardware device; determining, based on the one or more network requirements”, “providing the first set of device requirements and the first device verification model to the first agent on the first device, wherein the first set of device requirements is different from the first device verification model, wherein the first agent is configured to translate the first set of device requirements for a first type of hardware vendor of the first device to generate first native hardware instructions to configure the first device to provide the first portion of the service, and the first agent is configured to monitor the parameter of the first device based on the first device verification model; providing the second set of device requirements and the second device verification model to [[a]] the second agent on the second device, wherein the second set of device requirements is different from the second device verification model, wherein the second agent is configured to translate the second set of device requirements for a second type of hardware vendor of the second device different from the first type of hardware vendor to generate second native hardware instructions to configure the second device to provide the second portion of the service, and the second agent is configured to monitor the parameter of the second device based on the second device verification model; receiving, from the first agent, a first report of at least the parameter of the first device; receiving, from the second agent, a second report of at least the parameter of the second device; analyzing, based on the first report and the second report, at least the parameter of the first device and at least the parameter of the second device to determine whether the service is functioning as intended; and” is disclosed in cited prior art by Wolting;
“configured to cause a first agent on the first device to monitor indicating a parameter of a first device for verifying a first portion of the service and a second device verification model configured to cause a second agent on the second device to monitor a parameter of a second device for verifying a second portion of the service” is disclosed in cited prior art by Smith;
“a first device verification model, a second device verification model” is disclosed in cited prior art by Mallur;
“automatically performing a computer action based on the determination of whether the service is functioning as intended” is disclosed in cited prior art by Bugenhagen;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Wolting, Smith, Mallur and Bugenhagen to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 19 and Independent claim 20 are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RANJAN . PANT
Examiner
Art Unit 2458
/RP/

                                                                                                                                                                                            
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458